THE THIRTEENTH COURT OF APPEALS

                                     13-18-00576-CV


              In the Interest of S. S. R., E.L. R. Jr., and Z. N. R., Children


                                    On Appeal from the
                       25th District Court of Lavaca County, Texas
                           Trial Cause No. 2017-02-23481CV


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.      The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee, Texas Department of Family and

Protective Services.

      We further order this decision certified below for observance.

March 21, 2019